                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:16-CR-00321-FL


UNITED STATES OF AMERICA                :
                                        :
              v.                        :
                                        :
BONDURANT AKEEM RUFFIN                  :


                   PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the defendant being found guilty by Verdict of a jury

to Count One of the Criminal Indictment on August 15, 2018, and further evidence of

record and as presented by the Government, the Court finds that the following

property is hereby forfeitable pursuant to 21 U.S.C. § 853, to wit: $2,082.37 in United

States currency;

       AND WHEREAS, by virtue of the entry of the Verdict, the United States is

now entitled to possession of said personal property, pursuant to Fed. R. Crim. P.

32.2(b)(3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.     That based upon the entry of the Verdict as to the defendant Bondurant

Akeem Ruffin, the United States is hereby authorized to seize the above-stated

personal property as allowed by Fed. R. Crim. P. 32.2(b)(3), and it is hereby forfeited

to the United States for disposition in accordance with the law. In accordance with

Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at

                                            1
sentencing.

       2.        That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

       3.        That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4).       Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioners right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner’s

claim and the relief sought.

       4.        That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture pursuant to 21 U.S.C. § 853, as required by Fed. R. Crim.

P. 32.2(c)(2).




                                              2
SO ORDERED. This 20th day of February, 2019.


                      ___________________________
                      LOUISE W. FLANAGAN
                      United States District Judge




                              3
